DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 12-16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US 2012/0107999).
 	Regarding claims 1, 7, 14, 16, Fan discloses the same invention as claimed, including a retinal prosthesis assembly comprising a retinal prosthesis chip (abstract; Figures 4A-B) comprising photo sensors, microelectrodes, and driving circuit as recited (Figures 1A-B) integrated in one semiconductor device comprising a silicon substrate as recited (Paragraph 37), an encapsulation layer at least partially covering the retinal prosthesis chip to protect the retinal prosthesis chip (Paragraphs 37, 53-57, 64-67: barrier layer), and a buffer material with biocompatibility covering at least one sharp edge of the retinal prosthesis chip and blocking the sharp edge to avoid damage to an eyeball tissue (Paragraphs 37, 55, 58, 64; Figures 4A-7B; the biocompatible polymer layer does cover the sharp edges of the chip and thus provides at least some degree of blocking to avoid eyeball damage).

 	Regarding claims 3-4, Fan discloses the silicone substrate is thinned to permit the chip to be bent as recited (abstract; Paragraph 35).
 	Regarding claim 5, Fan discloses a quasi-spherical microelectrode geometry when bent as recited (Paragraph 8).
 	Regarding claims 12, 18, Fan discloses the same buffer materials as recited (Paragraph 37).
 	Regarding claim 13, Fan discloses the buffer layer is thicker than the encapsulation layer as recited (Paragraph 58).
 	Regarding claim 15, Fan discloses buffer materials that are less hard than the electronic element (Paragraph 37; materials such as polyimide and parylene are inherently less hard).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan 1 (US 2012/0107999) in view of Fan 2 (US 2012/0283799).
 	Regarding claim 6, Fan 1 does not disclose a quasi-spherical geometry in an unbent state as recited.  However, Fan 2 teaches retinal microelectrodes configured in a quasi-spherical geometry when the chip is in an unbending state (Paragraphs 5, 29, 43, 55), in order to provide a pre-stressed array suitable to conform to the eyeball.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Fan 1 as taught by Fan 2 to include microelectrodes in a quasi-spherical geometry when unbent as recited, in order to provide a pre-stressed array suitable to conform to the eyeball.
 	Regarding claims 9-11, the bent configuration of Fan 2 includes peripheral cutouts and a fixing assembly as recited (e.g. Figures 1A-D, 3A, 4A).

Claim 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2012/0107999) in view of Shire (US 6,324,429).
 	Regarding claims 8, 17, Fan discloses a second contour and flexible plane as recited (Figures 4A-7B).  Fan does not explicitly disclose the buffer material (e.g. polyimide) has blunt edges as recited.  However, Shire teaches blunting the edges of an outer polyimide layer of a retinal implant (Col. 6, lines 7-11), in order to avoid damaging the eyeball tissue.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Fan as taught by Shire to include blunt edges as recited, in order to avoid damaging the eyeball tissue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greenberg (US 2009/0118805) shows a retinal stimulator with blunt silicone bumpers to avoid tissue damage.
Hogg (US 2011/0039050) shows encapsulating an implant with hard barrier layers and softer polymer layers.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792